Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 1 of 37




                    EXHIBIT 25
                                                                          Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 2 of 37

SEC Form 4
                       FORM 4                                                                        UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                              OMB APPROVAL
                                                                                                                                                    Washington, D.C. 20549
                                                                                                                                                                                                                                                                    OMB Number:                                   3235-0287
                                                                                                                                                                                                                                                                    Estimated average burden
     Check this box if no longer subject to Section 16. Form                                              STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                              hours per response:                                  0.5
     4 or Form 5 obligations may continue. See Instruction
     1(b).
                                                                                                                       Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                              or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                                        2. Issuer Name and Ticker or Trading Symbol                                                                      5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                                 (Check all applicable)
 Gomez Elena                                                                                                    Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                               Director                                       10% Owner
                                                                                                                3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                                                                                      X        Officer (give title below)                     Other (specify below)
 (Last)                              (First)                              (Middle)                              02/04/2019
                                                                                                                                                                                                                                                                Chief Financial Officer
 1019 MARKET STREET
                                                                                                                4. If Amendment, Date of Original Filed (Month/Day/Year)                                                         6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                                       X       Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                               Form filed by More than One Reporting Person
 SAN FRANCISCO                       CA                                   94103

 (City)                              (State)                              (Zip)


                                                                                                Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                                2. Transaction       2A. Deemed             3. Transaction         4. Securities Acquired (A) or Disposed Of (D)            5. Amount of Securities            6. Ownership Form:          7. Nature of
                                                                                                               Date                 Execution Date,        Code (Instr. 8)        (Instr. 3, 4 and 5)                                      Beneficially Owned                 Direct (D) or Indirect      Indirect
                                                                                                               (Month/Day/Year)     if any                                                                                                 Following Reported                 (I) (Instr. 4)              Beneficial
                                                                                                                                    (Month/Day/Year)                                                                                       Transaction(s) (Instr. 3 and                                   Ownership (Instr.
                                                                                                                                                           Code             V     Amount                  (A) or (D)     Price
                                                                                                                                                                                                                                           4)                                                             4)

Common Stock                                                                                                        02/04/2019                               M(1)                        2,000                 A             $23.44                    26,326                             D

Common Stock                                                                                                        02/04/2019                                S (1)                      2,000                 D              $70                      24,326                             D

                                                                                                   Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                              (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security          2.              3. Transaction       3A. Deemed           4. Transaction Code       5. Number of Derivative          6. Date Exercisable and        7. Title and Amount of Securities Underlying        8. Price of         9. Number of      10. Ownership      11. Nature of
(Instr. 3)                               Conversion      Date                 Execution Date,      (Instr. 8)                Securities Acquired (A) or       Expiration Date                Derivative Security (Instr. 3 and 4)                Derivative          derivative        Form: Direct       Indirect
                                         or Exercise     (Month/Day/Year)     if any                                         Disposed of (D) (Instr. 3,       (Month/Day/Year)                                                                   Security (Instr.    Securities        (D) or Indirect    Beneficial
                                         Price of                             (Month/Day/Year)                               4 and 5)                                                                                                            5)                  Beneficially      (I) (Instr. 4)     Ownership (Instr.
                                         Derivative                                                                                                                                                                                                                  Owned                                4)
                                         Security                                                                                                                                                                                                                    Following
                                                                                                                                                                                                                           Amount or                                 Reported
                                                                                                                                                              Date              Expiration                                 Number of                                 Transaction(s)
                                                                                                   Code         V            (A)             (D)              Exercisable       Date         Title                         Shares                                    (Instr. 4)

Stock Option (Right to Buy)                    $23.44        02/04/2019                               M(1)                                         2,000              (2)       05/06/2026           Common Stock                 2,000                   $0             151,000               D

Explanation of Responses:
1. This transaction was effected pursuant to a Rule 10b5-1 trading plan adopted by Elena Gomez on June 5, 2018.
2. 1/4th of the shares subject to the option vested and became exercisable one year after the vesting commencement date of May 2, 2016, and an additional 1/48th of the shares shall vest and become exercisable each month thereafter, subject to the Reporting Person's continuous service to the Issuer on each such date.
Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                 /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                02/06/2019
                                                                                                                                                                                                 Elena Gomez
                                                                                                                                                                                                 ** Signature of Reporting Person                               Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
                                                                Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 3 of 37

** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                          Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 4 of 37

SEC Form 4
                        FORM 4                                                                         UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                               OMB APPROVAL
                                                                                                                                                    Washington, D.C. 20549
                                                                                                                                                                                                                                                                       OMB Number:                                   3235-0287
                                                                                                                                                                                                                                                                       Estimated average burden
     Check this box if no longer subject to Section 16. Form                                                 STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                              hours per response:                                   0.5
     4 or Form 5 obligations may continue. See Instruction
     1(b).
                                                                                                                        Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                               or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                                         2. Issuer Name and Ticker or Trading Symbol                                                                       5. Relationship of Reporting Person(s) to Issuer
                                                                                                                 Zendesk, Inc. [ ZEN ]                                                                                             (Check all applicable)
 Gomez Elena                                                                                                                                                                                                                                      Director                                       10% Owner
                                                                                                                 3. Date of Earliest Transaction (Month/Day/Year)                                                                        X        Officer (give title below)                     Other (specify below)
 (Last)                               (First)                             (Middle)                               02/07/2019
                                                                                                                                                                                                                                                                   Chief Financial Officer
 1019 MARKET STREET
                                                                                                                 4. If Amendment, Date of Original Filed (Month/Day/Year)                                                          6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                                         X        Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                                  Form filed by More than One Reporting Person
 SAN FRANCISCO                        CA                                  94103

 (City)                               (State)                             (Zip)


                                                                                                 Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                                 2. Transaction         2A. Deemed          3. Transaction         4. Securities Acquired (A) or Disposed Of (D)               5. Amount of Securities            6. Ownership Form:           7. Nature of
                                                                                                                Date                   Execution Date,     Code (Instr. 8)        (Instr. 3, 4 and 5)                                         Beneficially Owned                 Direct (D) or Indirect       Indirect
                                                                                                                (Month/Day/Year)       if any                                                                                                 Following Reported                 (I) (Instr. 4)               Beneficial
                                                                                                                                       (Month/Day/Year)                                                                                       Transaction(s) (Instr. 3 and                                    Ownership (Instr.
                                                                                                                                                           Code           V       Amount                   (A) or (D)      Price
                                                                                                                                                                                                                                              4)                                                              4)

                                                                                                    Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                               (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security           2.              3. Transaction       3A. Deemed            4. Transaction Code      5. Number of Derivative          6. Date Exercisable and       7. Title and Amount of Securities Underlying           8. Price of         9. Number of      10. Ownership       11. Nature of
(Instr. 3)                                Conversion      Date                 Execution Date,       (Instr. 8)               Securities Acquired (A) or       Expiration Date               Derivative Security (Instr. 3 and 4)                   Derivative          derivative        Form: Direct        Indirect
                                          or Exercise     (Month/Day/Year)     if any                                         Disposed of (D) (Instr. 3,       (Month/Day/Year)                                                                     Security (Instr.    Securities        (D) or Indirect     Beneficial
                                          Price of                             (Month/Day/Year)                               4 and 5)                                                                                                              5)                  Beneficially      (I) (Instr. 4)      Ownership (Instr.
                                          Derivative                                                                                                                                                                                                                    Owned                                 4)
                                          Security                                                                                                                                                                                                                      Following
                                                                                                                                                                                                                              Amount or                                 Reported
                                                                                                                                                               Date            Expiration                                     Number of                                 Transaction(s)
                                                                                                     Code        V            (A)             (D)              Exercisable     Date          Title                            Shares                                    (Instr. 4)

Stock Option (Right to Buy)                     $73.27       02/07/2019                                  A                          39,800                          (1)        02/07/2029            Common Stock                  39,800                    $0             39,800                D

Restricted Stock Unit                            (2)         02/07/2019                                  A                          19,900                          (3)        02/07/2026            Common Stock                  19,900                    $0             19,900                D

Explanation of Responses:
1. 1/48th of the shares subject to the option shall vest and become exercisable monthly after the vesting commencement date of February 7, 2019, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
2. Restricted stock units convert into common stock on a one-for-one basis.
3. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2019, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                 /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                  02/11/2019
                                                                                                                                                                                                 Elena Gomez
                                                                                                                                                                                                 ** Signature of Reporting Person                                 Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
                                                                Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 5 of 37

Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                      Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 6 of 37

SEC Form 4
                        FORM 4                                                                UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                      OMB APPROVAL
                                                                                                                                        Washington, D.C. 20549
                                                                                                                                                                                                                                                      OMB Number:                                3235-0287
                                                                                                                                                                                                                                                      Estimated average burden
    Check this box if no longer subject to Section 16. Form                                         STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                      hours per response:                               0.5
    4 or Form 5 obligations may continue. See Instruction
    1(b).
                                                                                                              Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                     or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                               2. Issuer Name and Ticker or Trading Symbol                                                                5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                  (Check all applicable)
 Gomez Elena                                                                                           Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                 Director                                       10% Owner
                                                                                                       3. Date of Earliest Transaction (Month/Day/Year)                                                                   X      Officer (give title below)                     Other (specify below)
 (Last)                           (First)                             (Middle)                         02/15/2019
                                                                                                                                                                                                                                                  Chief Financial Officer
 1019 MARKET STREET
                                                                                                       4. If Amendment, Date of Original Filed (Month/Day/Year)                                                   6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                          X      Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                 Form filed by More than One Reporting Person
 SAN FRANCISCO                    CA                                  94103

 (City)                           (State)                             (Zip)


                                                                                         Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                       2. Transaction     2A. Deemed             3. Transaction      4. Securities Acquired (A) or Disposed Of (D)             5. Amount of Securities           6. Ownership Form:        7. Nature of
                                                                                                      Date               Execution Date,        Code (Instr. 8)     (Instr. 3, 4 and 5)                                       Beneficially Owned                Direct (D) or Indirect    Indirect
                                                                                                      (Month/Day/Year)   if any                                                                                               Following Reported                (I) (Instr. 4)            Beneficial
                                                                                                                         (Month/Day/Year)                                                                                     Transaction(s) (Instr. 3 and                                Ownership (Instr.
                                                                                                                                                Code          V     Amount                   (A) or (D)   Price
                                                                                                                                                                                                                              4)                                                          4)

Common Stock                                                                                               02/15/2019                              M                           414                A               (1)                    24,740                             D
Common Stock                                                                                               02/15/2019                               F                        144(2)               D          $78.97                      24,596                             D

Common Stock                                                                                               02/15/2019                              M                         2,917                A               (1)                    27,513                             D
Common Stock                                                                                               02/15/2019                               F                     1,009(2)                D          $78.97                      26,504                             D

Common Stock                                                                                               02/15/2019                              M                           233                A               (1)                    26,737                             D
                                                                                                                                                                                  (2)
Common Stock                                                                                               02/15/2019                               F                        81                   D          $78.97                      26,656                             D

Common Stock                                                                                               02/15/2019                              M                           644                A               (1)                    27,300                             D
Common Stock                                                                                               02/15/2019                               F                        223(2)               D          $78.97                      27,077                             D

                                                                                             Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                        (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security       2.             3. Transaction       3A. Deemed         4. Transaction Code   5. Number of Derivative         6. Date Exercisable and      7. Title and Amount of Securities Underlying       8. Price of         9. Number of     10. Ownership     11. Nature of
(Instr. 3)                            Conversion     Date                 Execution Date,    (Instr. 8)            Securities Acquired (A) or      Expiration Date              Derivative Security (Instr. 3 and 4)               Derivative          derivative       Form: Direct      Indirect
                                      or Exercise    (Month/Day/Year)     if any                                   Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                Security (Instr.    Securities       (D) or Indirect   Beneficial
                                      Price of                            (Month/Day/Year)                         4 and 5)                                                                                                        5)                  Beneficially     (I) (Instr. 4)    Ownership (Instr.
                                      Derivative                                                                                                                                                                                                       Owned                              4)
                                      Security                                                                                                                                                                                                         Following
                                                                                                                                                                                                            Amount or                                  Reported
                                                                                                                                                   Date           Expiration                                Number of                                  Transaction(s)
                                                                                             Code      V           (A)           (D)               Exercisable    Date          Title                       Shares                                     (Instr. 4)

Restricted Stock Unit                       (1)          02/15/2019                             M                                      414              (3)       02/07/2026            Common Stock                    414                 $0             19,486                D

Restricted Stock Unit                       (1)          02/15/2019                             M                                      2,917            (4)       05/06/2023            Common Stock                2,917                   $0             43,751                D
                                                                           Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 7 of 37

                                                                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security           2.              3. Transaction       3A. Deemed            4. Transaction Code       5. Number of Derivative         6. Date Exercisable and        7. Title and Amount of Securities Underlying           8. Price of         9. Number of       10. Ownership      11. Nature of
(Instr. 3)                                Conversion      Date                 Execution Date,       (Instr. 8)                Securities Acquired (A) or      Expiration Date                Derivative Security (Instr. 3 and 4)                   Derivative          derivative         Form: Direct       Indirect
                                          or Exercise     (Month/Day/Year)     if any                                          Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                      Security (Instr.    Securities         (D) or Indirect    Beneficial
                                          Price of                             (Month/Day/Year)                                4 and 5)                                                                                                              5)                  Beneficially       (I) (Instr. 4)     Ownership (Instr.
                                          Derivative                                                                                                                                                                                                                     Owned                                 4)
                                          Security                                                                                                                                                                                                                       Following
                                                                                                                                                                                                                               Amount or                                 Reported
                                                                                                                                                               Date             Expiration                                     Number of                                 Transaction(s)
                                                                                                     Code         V            (A)             (D)             Exercisable      Date          Title                            Shares                                    (Instr. 4)


Restricted Stock Unit                          (1)            02/15/2019                                 M                                           233             (5)        05/09/2024            Common Stock                     233                  $0                6,301                 D

Restricted Stock Unit                          (1)            02/15/2019                                 M                                           644             (6)        02/08/2025            Common Stock                     644                  $0               22,532                 D

Explanation of Responses:
1. Restricted stock units convert into common stock on a one-for-one basis.
2. Represents the number of shares withheld by the Issuer in satisfaction of tax withholding obligations in connection with the vesting of the restricted stock units listed in Table II. Such withholding is mandated by an election of the Issuer made in advance and does not represent a discretionary trade by the Reporting
Person.
3. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2019, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
4. 1/4th of the shares issuable pursuant to the restricted stock units shall vest one year after the vesting commencement date of May 15, 2016 and an additional 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month thereafter, subject to the Reporting Person's continuous service to the
Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
5. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of May 15, 2017, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
6. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2018, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                   /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                    02/19/2019
                                                                                                                                                                                                   Elena Gomez
                                                                                                                                                                                                   ** Signature of Reporting Person                                 Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                          Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 8 of 37

SEC Form 4
                       FORM 4                                                                        UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                              OMB APPROVAL
                                                                                                                                                    Washington, D.C. 20549
                                                                                                                                                                                                                                                                    OMB Number:                                   3235-0287
                                                                                                                                                                                                                                                                    Estimated average burden
     Check this box if no longer subject to Section 16. Form                                              STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                              hours per response:                                  0.5
     4 or Form 5 obligations may continue. See Instruction
     1(b).
                                                                                                                       Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                              or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                                        2. Issuer Name and Ticker or Trading Symbol                                                                      5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                                 (Check all applicable)
 Gomez Elena                                                                                                    Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                               Director                                       10% Owner
                                                                                                                3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                                                                                      X        Officer (give title below)                     Other (specify below)
 (Last)                              (First)                              (Middle)                              02/20/2019
                                                                                                                                                                                                                                                                Chief Financial Officer
 1019 MARKET STREET
                                                                                                                4. If Amendment, Date of Original Filed (Month/Day/Year)                                                         6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                                       X       Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                               Form filed by More than One Reporting Person
 SAN FRANCISCO                       CA                                   94103

 (City)                              (State)                              (Zip)


                                                                                                Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                                2. Transaction       2A. Deemed             3. Transaction         4. Securities Acquired (A) or Disposed Of (D)            5. Amount of Securities            6. Ownership Form:          7. Nature of
                                                                                                               Date                 Execution Date,        Code (Instr. 8)        (Instr. 3, 4 and 5)                                      Beneficially Owned                 Direct (D) or Indirect      Indirect
                                                                                                               (Month/Day/Year)     if any                                                                                                 Following Reported                 (I) (Instr. 4)              Beneficial
                                                                                                                                    (Month/Day/Year)                                                                                       Transaction(s) (Instr. 3 and                                   Ownership (Instr.
                                                                                                                                                           Code             V     Amount                   (A) or (D)    Price
                                                                                                                                                                                                                                           4)                                                             4)

Common Stock                                                                                                        02/20/2019                                S (1)                          500                D            $78.06                    26,577                             D

Common Stock                                                                                                        02/21/2019                                S (2)                      3,000                  D            $76.58                    23,577                             D

Common Stock                                                                                                        02/21/2019                               M(2)                        2,500                  A            $23.44                    26,077                             D

Common Stock                                                                                                        02/21/2019                                S (2)                      2,500                  D            $76.58                    23,577                             D

                                                                                                   Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                              (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security          2.              3. Transaction       3A. Deemed           4. Transaction Code       5. Number of Derivative          6. Date Exercisable and         7. Title and Amount of Securities Underlying       8. Price of         9. Number of      10. Ownership      11. Nature of
(Instr. 3)                               Conversion      Date                 Execution Date,      (Instr. 8)                Securities Acquired (A) or       Expiration Date                 Derivative Security (Instr. 3 and 4)               Derivative          derivative        Form: Direct       Indirect
                                         or Exercise     (Month/Day/Year)     if any                                         Disposed of (D) (Instr. 3,       (Month/Day/Year)                                                                   Security (Instr.    Securities        (D) or Indirect    Beneficial
                                         Price of                             (Month/Day/Year)                               4 and 5)                                                                                                            5)                  Beneficially      (I) (Instr. 4)     Ownership (Instr.
                                         Derivative                                                                                                                                                                                                                  Owned                                4)
                                         Security                                                                                                                                                                                                                    Following
                                                                                                                                                                                                                           Amount or                                 Reported
                                                                                                                                                              Date              Expiration                                 Number of                                 Transaction(s)
                                                                                                   Code         V            (A)             (D)              Exercisable       Date          Title                        Shares                                    (Instr. 4)

Stock Option (Right to Buy)                    $23.44        02/21/2019                               M(2)                                         2,500              (3)       05/06/2026            Common Stock                2,500                   $0             148,500               D

Explanation of Responses:
1. This transaction was effected pursuant to a Rule 10b5-1 trading plan adopted by Elena Gomez on June 5, 2018.
2. This transaction was effected pursuant to a Rule 10b5-1 trading plan adopted by Elena Gomez on December 13, 2018.
3. 1/4th of the shares subject to the option vested and became exercisable one year after the vesting commencement date of May 2, 2016, and an additional 1/48th of the shares shall vest and become exercisable each month thereafter, subject to the Reporting Person's continuous service to the Issuer on each such date.
Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                  Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 9 of 37

                                                                                                                                                           /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                         02/22/2019
                                                                                                                                                           Elena Gomez
                                                                                                                                                           ** Signature of Reporting Person              Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                  Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 10 of 37

SEC Form 4
                        FORM 4                                                                UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                       OMB APPROVAL
                                                                                                                                        Washington, D.C. 20549
                                                                                                                                                                                                                                                       OMB Number:                                3235-0287
                                                                                                                                                                                                                                                       Estimated average burden
    Check this box if no longer subject to Section 16. Form                                         STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                       hours per response:                               0.5
    4 or Form 5 obligations may continue. See Instruction
    1(b).
                                                                                                              Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                     or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                               2. Issuer Name and Ticker or Trading Symbol                                                                 5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                   (Check all applicable)
 Gomez Elena                                                                                           Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                  Director                                       10% Owner
                                                                                                       3. Date of Earliest Transaction (Month/Day/Year)                                                                    X      Officer (give title below)                     Other (specify below)
 (Last)                           (First)                             (Middle)                         03/15/2019
                                                                                                                                                                                                                                                   Chief Financial Officer
 1019 MARKET STREET
                                                                                                       4. If Amendment, Date of Original Filed (Month/Day/Year)                                                    6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                           X      Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                  Form filed by More than One Reporting Person
 SAN FRANCISCO                    CA                                  94103

 (City)                           (State)                             (Zip)


                                                                                         Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                       2. Transaction     2A. Deemed             3. Transaction      4. Securities Acquired (A) or Disposed Of (D)              5. Amount of Securities           6. Ownership Form:        7. Nature of
                                                                                                      Date               Execution Date,        Code (Instr. 8)     (Instr. 3, 4 and 5)                                        Beneficially Owned                Direct (D) or Indirect    Indirect
                                                                                                      (Month/Day/Year)   if any                                                                                                Following Reported                (I) (Instr. 4)            Beneficial
                                                                                                                         (Month/Day/Year)                                                                                      Transaction(s) (Instr. 3 and                                Ownership (Instr.
                                                                                                                                                Code          V     Amount                    (A) or (D)   Price
                                                                                                                                                                                                                               4)                                                          4)

Common Stock                                                                                               03/15/2019                              M                           415                 A               (1)                    23,992                             D
Common Stock                                                                                               03/15/2019                               F                        206(2)                D          $82.96                      23,786                             D

Common Stock                                                                                               03/15/2019                              M                         2,916                 A               (1)                    26,702                             D
Common Stock                                                                                               03/15/2019                               F                     1,446(2)                 D          $82.96                      25,256                             D

Common Stock                                                                                               03/15/2019                              M                           234                 A               (1)                    25,490                             D
                                                                                                                                                                                   (2)
Common Stock                                                                                               03/15/2019                               F                        117                   D          $82.96                      25,373                             D

Common Stock                                                                                               03/15/2019                              M                           644                 A               (1)                    26,017                             D
Common Stock                                                                                               03/15/2019                               F                        320(2)                D          $82.96                      25,697                             D

                                                                                             Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                        (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security       2.             3. Transaction       3A. Deemed         4. Transaction Code   5. Number of Derivative         6. Date Exercisable and      7. Title and Amount of Securities Underlying        8. Price of         9. Number of     10. Ownership     11. Nature of
(Instr. 3)                            Conversion     Date                 Execution Date,    (Instr. 8)            Securities Acquired (A) or      Expiration Date              Derivative Security (Instr. 3 and 4)                Derivative          derivative       Form: Direct      Indirect
                                      or Exercise    (Month/Day/Year)     if any                                   Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                 Security (Instr.    Securities       (D) or Indirect   Beneficial
                                      Price of                            (Month/Day/Year)                         4 and 5)                                                                                                         5)                  Beneficially     (I) (Instr. 4)    Ownership (Instr.
                                      Derivative                                                                                                                                                                                                        Owned                              4)
                                      Security                                                                                                                                                                                                          Following
                                                                                                                                                                                                             Amount or                                  Reported
                                                                                                                                                   Date           Expiration                                 Number of                                  Transaction(s)
                                                                                             Code      V           (A)           (D)               Exercisable    Date          Title                        Shares                                     (Instr. 4)

Restricted Stock Unit                       (1)          03/15/2019                             M                                      415              (3)       02/07/2026             Common Stock                    415                 $0             19,071                D

Restricted Stock Unit                       (1)          03/15/2019                             M                                      2,916            (4)       05/06/2023             Common Stock                2,916                   $0             40,835                D
                                                                         Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 11 of 37

                                                                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security           2.              3. Transaction       3A. Deemed            4. Transaction Code       5. Number of Derivative         6. Date Exercisable and        7. Title and Amount of Securities Underlying           8. Price of         9. Number of       10. Ownership      11. Nature of
(Instr. 3)                                Conversion      Date                 Execution Date,       (Instr. 8)                Securities Acquired (A) or      Expiration Date                Derivative Security (Instr. 3 and 4)                   Derivative          derivative         Form: Direct       Indirect
                                          or Exercise     (Month/Day/Year)     if any                                          Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                      Security (Instr.    Securities         (D) or Indirect    Beneficial
                                          Price of                             (Month/Day/Year)                                4 and 5)                                                                                                              5)                  Beneficially       (I) (Instr. 4)     Ownership (Instr.
                                          Derivative                                                                                                                                                                                                                     Owned                                 4)
                                          Security                                                                                                                                                                                                                       Following
                                                                                                                                                                                                                               Amount or                                 Reported
                                                                                                                                                               Date             Expiration                                     Number of                                 Transaction(s)
                                                                                                     Code         V            (A)             (D)             Exercisable      Date          Title                            Shares                                    (Instr. 4)


Restricted Stock Unit                          (1)            03/15/2019                                 M                                           234             (5)        05/09/2024            Common Stock                     234                  $0                6,067                 D

Restricted Stock Unit                          (1)            03/15/2019                                 M                                           644             (6)        02/08/2025            Common Stock                     644                  $0               21,888                 D

Explanation of Responses:
1. Restricted stock units convert into common stock on a one-for-one basis.
2. Represents the number of shares withheld by the Issuer in satisfaction of tax withholding obligations in connection with the vesting of the restricted stock units listed in Table II. Such withholding is mandated by an election of the Issuer made in advance and does not represent a discretionary trade by the Reporting
Person.
3. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2019, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
4. 1/4th of the shares issuable pursuant to the restricted stock units shall vest one year after the vesting commencement date of May 15, 2016 and an additional 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month thereafter, subject to the Reporting Person's continuous service to the
Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
5. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of May 15, 2017, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
6. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2018, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                   /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                    03/19/2019
                                                                                                                                                                                                   Elena Gomez
                                                                                                                                                                                                   ** Signature of Reporting Person                                 Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                       Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 12 of 37

SEC Form 4
                       FORM 4                                                                        UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                              OMB APPROVAL
                                                                                                                                                    Washington, D.C. 20549
                                                                                                                                                                                                                                                                    OMB Number:                                   3235-0287
                                                                                                                                                                                                                                                                    Estimated average burden
     Check this box if no longer subject to Section 16. Form                                              STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                              hours per response:                                  0.5
     4 or Form 5 obligations may continue. See Instruction
     1(b).
                                                                                                                       Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                              or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                                        2. Issuer Name and Ticker or Trading Symbol                                                                      5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                                 (Check all applicable)
 Gomez Elena                                                                                                    Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                               Director                                       10% Owner
                                                                                                                3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                                                                                      X        Officer (give title below)                     Other (specify below)
 (Last)                              (First)                              (Middle)                              03/20/2019
                                                                                                                                                                                                                                                                Chief Financial Officer
 1019 MARKET STREET
                                                                                                                4. If Amendment, Date of Original Filed (Month/Day/Year)                                                         6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                                       X       Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                               Form filed by More than One Reporting Person
 SAN FRANCISCO                       CA                                   94103

 (City)                              (State)                              (Zip)


                                                                                                Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                                2. Transaction       2A. Deemed             3. Transaction         4. Securities Acquired (A) or Disposed Of (D)            5. Amount of Securities            6. Ownership Form:          7. Nature of
                                                                                                               Date                 Execution Date,        Code (Instr. 8)        (Instr. 3, 4 and 5)                                      Beneficially Owned                 Direct (D) or Indirect      Indirect
                                                                                                               (Month/Day/Year)     if any                                                                                                 Following Reported                 (I) (Instr. 4)              Beneficial
                                                                                                                                    (Month/Day/Year)                                                                                       Transaction(s) (Instr. 3 and                                   Ownership (Instr.
                                                                                                                                                           Code             V     Amount                  (A) or (D)     Price
                                                                                                                                                                                                                                           4)                                                             4)

Common Stock                                                                                                        03/20/2019                               M(1)                        2,500                 A             $23.44                    28,197                             D

Common Stock                                                                                                        03/20/2019                                S (1)                      2,500                 D             $83.54                    25,697                             D

Common Stock                                                                                                        03/20/2019                                S (1)                      3,000                 D             $83.54                    22,697                             D

                                                                                                   Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                              (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security          2.              3. Transaction       3A. Deemed           4. Transaction Code       5. Number of Derivative          6. Date Exercisable and        7. Title and Amount of Securities Underlying        8. Price of         9. Number of      10. Ownership      11. Nature of
(Instr. 3)                               Conversion      Date                 Execution Date,      (Instr. 8)                Securities Acquired (A) or       Expiration Date                Derivative Security (Instr. 3 and 4)                Derivative          derivative        Form: Direct       Indirect
                                         or Exercise     (Month/Day/Year)     if any                                         Disposed of (D) (Instr. 3,       (Month/Day/Year)                                                                   Security (Instr.    Securities        (D) or Indirect    Beneficial
                                         Price of                             (Month/Day/Year)                               4 and 5)                                                                                                            5)                  Beneficially      (I) (Instr. 4)     Ownership (Instr.
                                         Derivative                                                                                                                                                                                                                  Owned                                4)
                                         Security                                                                                                                                                                                                                    Following
                                                                                                                                                                                                                           Amount or                                 Reported
                                                                                                                                                              Date              Expiration                                 Number of                                 Transaction(s)
                                                                                                   Code         V            (A)             (D)              Exercisable       Date         Title                         Shares                                    (Instr. 4)

Stock Option (Right to Buy)                    $23.44        03/20/2019                               M(1)                                         2,500              (2)       05/06/2026           Common Stock                 2,500                   $0             146,000               D

Explanation of Responses:
1. This transaction was effected pursuant to a Rule 10b5-1 trading plan adopted by Elena Gomez on December 13, 2018.
2. 1/4th of the shares subject to the option vested and became exercisable one year after the vesting commencement date of May 2, 2016, and an additional 1/48th of the shares shall vest and become exercisable each month thereafter, subject to the Reporting Person's continuous service to the Issuer on each such date.
Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                 /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                03/21/2019
                                                                                                                                                                                                 Elena Gomez
                                                                                                                                                                                                 ** Signature of Reporting Person                               Date
                                                                 Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 13 of 37

Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                  Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 14 of 37

SEC Form 4
                        FORM 4                                                                UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                       OMB APPROVAL
                                                                                                                                        Washington, D.C. 20549
                                                                                                                                                                                                                                                       OMB Number:                                3235-0287
                                                                                                                                                                                                                                                       Estimated average burden
    Check this box if no longer subject to Section 16. Form                                         STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                       hours per response:                               0.5
    4 or Form 5 obligations may continue. See Instruction
    1(b).
                                                                                                              Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                     or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                               2. Issuer Name and Ticker or Trading Symbol                                                                 5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                   (Check all applicable)
 Gomez Elena                                                                                           Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                  Director                                       10% Owner
                                                                                                       3. Date of Earliest Transaction (Month/Day/Year)                                                                    X      Officer (give title below)                     Other (specify below)
 (Last)                           (First)                             (Middle)                         04/15/2019
                                                                                                                                                                                                                                                   Chief Financial Officer
 1019 MARKET STREET
                                                                                                       4. If Amendment, Date of Original Filed (Month/Day/Year)                                                    6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                           X      Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                  Form filed by More than One Reporting Person
 SAN FRANCISCO                    CA                                  94103

 (City)                           (State)                             (Zip)


                                                                                         Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                       2. Transaction     2A. Deemed             3. Transaction      4. Securities Acquired (A) or Disposed Of (D)              5. Amount of Securities           6. Ownership Form:        7. Nature of
                                                                                                      Date               Execution Date,        Code (Instr. 8)     (Instr. 3, 4 and 5)                                        Beneficially Owned                Direct (D) or Indirect    Indirect
                                                                                                      (Month/Day/Year)   if any                                                                                                Following Reported                (I) (Instr. 4)            Beneficial
                                                                                                                         (Month/Day/Year)                                                                                      Transaction(s) (Instr. 3 and                                Ownership (Instr.
                                                                                                                                                Code          V     Amount                    (A) or (D)   Price
                                                                                                                                                                                                                               4)                                                          4)

Common Stock                                                                                               04/15/2019                              M                           414                 A               (1)                    23,111                             D
Common Stock                                                                                               04/15/2019                               F                        206(2)                D           $83.2                      22,905                             D

Common Stock                                                                                               04/15/2019                              M                         2,917                 A               (1)                    25,822                             D
Common Stock                                                                                               04/15/2019                               F                     1,447(2)                 D           $83.2                      24,375                             D

Common Stock                                                                                               04/15/2019                              M                           233                 A               (1)                    24,608                             D
                                                                                                                                                                                   (2)
Common Stock                                                                                               04/15/2019                               F                        116                   D           $83.2                      24,492                             D

Common Stock                                                                                               04/15/2019                              M                           644                 A               (1)                    25,136                             D
Common Stock                                                                                               04/15/2019                               F                        320(2)                D           $83.2                      24,816                             D

                                                                                             Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                        (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security       2.             3. Transaction       3A. Deemed         4. Transaction Code   5. Number of Derivative         6. Date Exercisable and      7. Title and Amount of Securities Underlying        8. Price of         9. Number of     10. Ownership     11. Nature of
(Instr. 3)                            Conversion     Date                 Execution Date,    (Instr. 8)            Securities Acquired (A) or      Expiration Date              Derivative Security (Instr. 3 and 4)                Derivative          derivative       Form: Direct      Indirect
                                      or Exercise    (Month/Day/Year)     if any                                   Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                 Security (Instr.    Securities       (D) or Indirect   Beneficial
                                      Price of                            (Month/Day/Year)                         4 and 5)                                                                                                         5)                  Beneficially     (I) (Instr. 4)    Ownership (Instr.
                                      Derivative                                                                                                                                                                                                        Owned                              4)
                                      Security                                                                                                                                                                                                          Following
                                                                                                                                                                                                             Amount or                                  Reported
                                                                                                                                                   Date           Expiration                                 Number of                                  Transaction(s)
                                                                                             Code      V           (A)           (D)               Exercisable    Date          Title                        Shares                                     (Instr. 4)

Restricted Stock Unit                       (1)          04/15/2019                             M                                      414              (3)       02/07/2026             Common Stock                    414                 $0             18,657                D

Restricted Stock Unit                       (1)          04/15/2019                             M                                      2,917            (4)       05/06/2023             Common Stock                2,917                   $0             37,918                D
                                                                         Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 15 of 37

                                                                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security           2.              3. Transaction       3A. Deemed            4. Transaction Code       5. Number of Derivative         6. Date Exercisable and        7. Title and Amount of Securities Underlying           8. Price of         9. Number of       10. Ownership      11. Nature of
(Instr. 3)                                Conversion      Date                 Execution Date,       (Instr. 8)                Securities Acquired (A) or      Expiration Date                Derivative Security (Instr. 3 and 4)                   Derivative          derivative         Form: Direct       Indirect
                                          or Exercise     (Month/Day/Year)     if any                                          Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                      Security (Instr.    Securities         (D) or Indirect    Beneficial
                                          Price of                             (Month/Day/Year)                                4 and 5)                                                                                                              5)                  Beneficially       (I) (Instr. 4)     Ownership (Instr.
                                          Derivative                                                                                                                                                                                                                     Owned                                 4)
                                          Security                                                                                                                                                                                                                       Following
                                                                                                                                                                                                                               Amount or                                 Reported
                                                                                                                                                               Date             Expiration                                     Number of                                 Transaction(s)
                                                                                                     Code         V            (A)             (D)             Exercisable      Date          Title                            Shares                                    (Instr. 4)


Restricted Stock Unit                          (1)            04/15/2019                                 M                                           233             (5)        05/09/2024            Common Stock                     233                  $0                5,834                 D

Restricted Stock Unit                          (1)            04/15/2019                                 M                                           644             (6)        02/08/2025            Common Stock                     644                  $0               21,244                 D

Explanation of Responses:
1. Restricted stock units convert into common stock on a one-for-one basis.
2. Represents the number of shares withheld by the Issuer in satisfaction of tax withholding obligations in connection with the vesting of the restricted stock units listed in Table II. Such withholding is mandated by an election of the Issuer made in advance and does not represent a discretionary trade by the Reporting
Person.
3. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2019, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
4. 1/4th of the shares issuable pursuant to the restricted stock units shall vest one year after the vesting commencement date of May 15, 2016 and an additional 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month thereafter, subject to the Reporting Person's continuous service to the
Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
5. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of May 15, 2017, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
6. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2018, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                   /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                    04/17/2019
                                                                                                                                                                                                   Elena Gomez
                                                                                                                                                                                                   ** Signature of Reporting Person                                 Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                       Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 16 of 37

SEC Form 4
                       FORM 4                                                                        UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                              OMB APPROVAL
                                                                                                                                                    Washington, D.C. 20549
                                                                                                                                                                                                                                                                    OMB Number:                                   3235-0287
                                                                                                                                                                                                                                                                    Estimated average burden
     Check this box if no longer subject to Section 16. Form                                              STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                              hours per response:                                  0.5
     4 or Form 5 obligations may continue. See Instruction
     1(b).
                                                                                                                       Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                              or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                                        2. Issuer Name and Ticker or Trading Symbol                                                                      5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                                 (Check all applicable)
 Gomez Elena                                                                                                    Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                               Director                                       10% Owner
                                                                                                                3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                                                                                      X        Officer (give title below)                     Other (specify below)
 (Last)                              (First)                              (Middle)                              04/22/2019
                                                                                                                                                                                                                                                                Chief Financial Officer
 1019 MARKET STREET
                                                                                                                4. If Amendment, Date of Original Filed (Month/Day/Year)                                                         6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                                       X       Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                               Form filed by More than One Reporting Person
 SAN FRANCISCO                       CA                                   94103

 (City)                              (State)                              (Zip)


                                                                                                Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                                2. Transaction       2A. Deemed             3. Transaction         4. Securities Acquired (A) or Disposed Of (D)            5. Amount of Securities            6. Ownership Form:          7. Nature of
                                                                                                               Date                 Execution Date,        Code (Instr. 8)        (Instr. 3, 4 and 5)                                      Beneficially Owned                 Direct (D) or Indirect      Indirect
                                                                                                               (Month/Day/Year)     if any                                                                                                 Following Reported                 (I) (Instr. 4)              Beneficial
                                                                                                                                    (Month/Day/Year)                                                                                       Transaction(s) (Instr. 3 and                                   Ownership (Instr.
                                                                                                                                                           Code             V     Amount                  (A) or (D)     Price
                                                                                                                                                                                                                                           4)                                                             4)

Common Stock                                                                                                        04/22/2019                               M(1)                        2,500                 A             $23.44                    27,316                             D

Common Stock                                                                                                        04/22/2019                                S (1)                      2,500                 D             $80.87                    24,816                             D

Common Stock                                                                                                        04/22/2019                                S (1)                      3,000                 D             $80.87                    21,816                             D

                                                                                                   Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                              (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security          2.              3. Transaction       3A. Deemed           4. Transaction Code       5. Number of Derivative          6. Date Exercisable and        7. Title and Amount of Securities Underlying        8. Price of         9. Number of      10. Ownership      11. Nature of
(Instr. 3)                               Conversion      Date                 Execution Date,      (Instr. 8)                Securities Acquired (A) or       Expiration Date                Derivative Security (Instr. 3 and 4)                Derivative          derivative        Form: Direct       Indirect
                                         or Exercise     (Month/Day/Year)     if any                                         Disposed of (D) (Instr. 3,       (Month/Day/Year)                                                                   Security (Instr.    Securities        (D) or Indirect    Beneficial
                                         Price of                             (Month/Day/Year)                               4 and 5)                                                                                                            5)                  Beneficially      (I) (Instr. 4)     Ownership (Instr.
                                         Derivative                                                                                                                                                                                                                  Owned                                4)
                                         Security                                                                                                                                                                                                                    Following
                                                                                                                                                                                                                           Amount or                                 Reported
                                                                                                                                                              Date              Expiration                                 Number of                                 Transaction(s)
                                                                                                   Code         V            (A)             (D)              Exercisable       Date         Title                         Shares                                    (Instr. 4)

Stock Option (Right to Buy)                    $23.44        04/22/2019                               M(1)                                         2,500              (2)       05/06/2026           Common Stock                 2,500                   $0             143,500               D

Explanation of Responses:
1. This transaction was effected pursuant to a Rule 10b5-1 trading plan adopted by Elena Gomez on December 13, 2018.
2. 1/4th of the shares subject to the option vested and became exercisable one year after the vesting commencement date of May 2, 2016, and an additional 1/48th of the shares shall vest and become exercisable each month thereafter, subject to the Reporting Person's continuous service to the Issuer on each such date.
Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                 /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                04/24/2019
                                                                                                                                                                                                 Elena Gomez
                                                                                                                                                                                                 ** Signature of Reporting Person                               Date
                                                                 Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 17 of 37

Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                  Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 18 of 37

SEC Form 4
                        FORM 4                                                                UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                         OMB APPROVAL
                                                                                                                                       Washington, D.C. 20549
                                                                                                                                                                                                                                                         OMB Number:                                3235-0287
                                                                                                                                                                                                                                                         Estimated average burden
    Check this box if no longer subject to Section 16. Form                                         STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                         hours per response:                               0.5
    4 or Form 5 obligations may continue. See Instruction
    1(b).
                                                                                                              Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                     or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                               2. Issuer Name and Ticker or Trading Symbol                                                                   5. Relationship of Reporting Person(s) to Issuer
                                                                                                       Zendesk, Inc. [ ZEN ]                                                                                         (Check all applicable)
 Gomez Elena                                                                                                                                                                                                                        Director                                       10% Owner
                                                                                                       3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                                                                             X      Officer (give title below)                     Other (specify below)
 (Last)                           (First)                             (Middle)                         05/15/2019
                                                                                                                                                                                                                                                     Chief Financial Officer
 1019 MARKET STREET
                                                                                                       4. If Amendment, Date of Original Filed (Month/Day/Year)                                                      6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                             X      Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                    Form filed by More than One Reporting Person
 SAN FRANCISCO                    CA                                  94103

 (City)                           (State)                             (Zip)


                                                                                         Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                       2. Transaction     2A. Deemed             3. Transaction         4. Securities Acquired (A) or Disposed Of (D)             5. Amount of Securities           6. Ownership Form:        7. Nature of
                                                                                                      Date               Execution Date,        Code (Instr. 8)        (Instr. 3, 4 and 5)                                       Beneficially Owned                Direct (D) or Indirect    Indirect
                                                                                                      (Month/Day/Year)   if any                                                                                                  Following Reported                (I) (Instr. 4)            Beneficial
                                                                                                                         (Month/Day/Year)                                                                                        Transaction(s) (Instr. 3 and                                Ownership (Instr.
                                                                                                                                                Code             V     Amount                   (A) or (D)   Price
                                                                                                                                                                                                                                 4)                                                          4)

Common Stock                                                                                               05/15/2019                              M                              415                A               (1)                   22,686(2)                           D
Common Stock                                                                                               05/15/2019                               F                         206(3)                 D          $85.49                      22,480                             D

Common Stock                                                                                               05/15/2019                              M                          2,916                  A               (1)                    25,396                             D
Common Stock                                                                                               05/15/2019                               F                        1,446(3)                D          $85.49                      23,950                             D

Common Stock                                                                                               05/15/2019                              M                              233                A               (1)                    24,183                             D
                                                                                                                                                                                    (3)
Common Stock                                                                                               05/15/2019                               F                         116                    D          $85.49                      24,067                             D

Common Stock                                                                                               05/15/2019                              M                              643                A               (1)                    24,710                             D
Common Stock                                                                                               05/15/2019                               F                         319(3)                 D          $85.49                      24,391                             D

Common Stock                                                                                               05/16/2019                              S (4)                          455                D          $87.09                      23,936                             D

                                                                                             Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                        (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security       2.             3. Transaction       3A. Deemed         4. Transaction Code   5. Number of Derivative         6. Date Exercisable and         7. Title and Amount of Securities Underlying       8. Price of         9. Number of     10. Ownership     11. Nature of
(Instr. 3)                            Conversion     Date                 Execution Date,    (Instr. 8)            Securities Acquired (A) or      Expiration Date                 Derivative Security (Instr. 3 and 4)               Derivative          derivative       Form: Direct      Indirect
                                      or Exercise    (Month/Day/Year)     if any                                   Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                   Security (Instr.    Securities       (D) or Indirect   Beneficial
                                      Price of                            (Month/Day/Year)                         4 and 5)                                                                                                           5)                  Beneficially     (I) (Instr. 4)    Ownership (Instr.
                                      Derivative                                                                                                                                                                                                          Owned                              4)
                                      Security                                                                                                                                                                                                            Following
                                                                                                                                                                                                               Amount or                                  Reported
                                                                                                                                                   Date              Expiration                                Number of                                  Transaction(s)
                                                                                             Code      V           (A)           (D)               Exercisable       Date          Title                       Shares                                     (Instr. 4)

Restricted Stock Unit                       (1)          05/15/2019                             M                                      415                 (5)       02/07/2026            Common Stock                    415                 $0             18,242                D
                                                                         Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 19 of 37

                                                                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security           2.              3. Transaction       3A. Deemed            4. Transaction Code       5. Number of Derivative         6. Date Exercisable and        7. Title and Amount of Securities Underlying           8. Price of         9. Number of       10. Ownership      11. Nature of
(Instr. 3)                                Conversion      Date                 Execution Date,       (Instr. 8)                Securities Acquired (A) or      Expiration Date                Derivative Security (Instr. 3 and 4)                   Derivative          derivative         Form: Direct       Indirect
                                          or Exercise     (Month/Day/Year)     if any                                          Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                      Security (Instr.    Securities         (D) or Indirect    Beneficial
                                          Price of                             (Month/Day/Year)                                4 and 5)                                                                                                              5)                  Beneficially       (I) (Instr. 4)     Ownership (Instr.
                                          Derivative                                                                                                                                                                                                                     Owned                                 4)
                                          Security                                                                                                                                                                                                                       Following
                                                                                                                                                                                                                               Amount or                                 Reported
                                                                                                                                                               Date             Expiration                                     Number of                                 Transaction(s)
                                                                                                     Code         V            (A)             (D)             Exercisable      Date          Title                            Shares                                    (Instr. 4)


Restricted Stock Unit                          (1)            05/15/2019                                 M                                           2,916           (6)        05/06/2023            Common Stock                   2,916                  $0               35,002                 D

Restricted Stock Unit                          (1)            05/15/2019                                 M                                           233             (7)        05/09/2024            Common Stock                     233                  $0                5,601                 D

Restricted Stock Unit                          (1)            05/15/2019                                 M                                           643             (8)        02/08/2025            Common Stock                     643                  $0               20,601                 D

Explanation of Responses:
1. Restricted stock units convert into common stock on a one-for-one basis.
2. Includes 455 shares acquired by the Reporting Person on May 14, 2019 pursuant to the Issuer's Employee Stock Purchase Plan in a transaction exempt under Rule 16b-3(c).
3. Represents the number of shares withheld by the Issuer in satisfaction of tax withholding obligations in connection with the vesting of the restricted stock units listed in Table II. Such withholding is mandated by an election of the Issuer made in advance and does not represent a discretionary trade by the Reporting
Person.
4. This transaction was effected pursuant to a Rule 10b5-1 trading plan adopted by Elena Gomez on December 13, 2018.
5. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2019, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
6. 1/4th of the shares issuable pursuant to the restricted stock units shall vest one year after the vesting commencement date of May 15, 2016 and an additional 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month thereafter, subject to the Reporting Person's continuous service to the
Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
7. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of May 15, 2017, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
8. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2018, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                   /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                    05/16/2019
                                                                                                                                                                                                   Elena Gomez
                                                                                                                                                                                                   ** Signature of Reporting Person                                 Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                       Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 20 of 37

SEC Form 4
                       FORM 4                                                                        UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                              OMB APPROVAL
                                                                                                                                                    Washington, D.C. 20549
                                                                                                                                                                                                                                                                    OMB Number:                                   3235-0287
                                                                                                                                                                                                                                                                    Estimated average burden
     Check this box if no longer subject to Section 16. Form                                              STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                              hours per response:                                  0.5
     4 or Form 5 obligations may continue. See Instruction
     1(b).
                                                                                                                       Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                              or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                                        2. Issuer Name and Ticker or Trading Symbol                                                                      5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                                 (Check all applicable)
 Gomez Elena                                                                                                    Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                               Director                                       10% Owner
                                                                                                                3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                                                                                      X        Officer (give title below)                     Other (specify below)
 (Last)                              (First)                              (Middle)                              05/20/2019
                                                                                                                                                                                                                                                                Chief Financial Officer
 1019 MARKET STREET
                                                                                                                4. If Amendment, Date of Original Filed (Month/Day/Year)                                                         6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                                       X       Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                               Form filed by More than One Reporting Person
 SAN FRANCISCO                       CA                                   94103

 (City)                              (State)                              (Zip)


                                                                                                Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                                2. Transaction       2A. Deemed             3. Transaction         4. Securities Acquired (A) or Disposed Of (D)            5. Amount of Securities            6. Ownership Form:          7. Nature of
                                                                                                               Date                 Execution Date,        Code (Instr. 8)        (Instr. 3, 4 and 5)                                      Beneficially Owned                 Direct (D) or Indirect      Indirect
                                                                                                               (Month/Day/Year)     if any                                                                                                 Following Reported                 (I) (Instr. 4)              Beneficial
                                                                                                                                    (Month/Day/Year)                                                                                       Transaction(s) (Instr. 3 and                                   Ownership (Instr.
                                                                                                                                                           Code             V     Amount                  (A) or (D)     Price
                                                                                                                                                                                                                                           4)                                                             4)

Common Stock                                                                                                        05/20/2019                               M(1)                        2,500                 A             $23.44                    26,436                             D

Common Stock                                                                                                        05/20/2019                                S (1)                      2,500                 D             $86.51                    23,936                             D

Common Stock                                                                                                        05/20/2019                                S (1)                      3,000                 D             $86.51                    20,936                             D

                                                                                                   Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                              (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security          2.              3. Transaction       3A. Deemed           4. Transaction Code       5. Number of Derivative          6. Date Exercisable and        7. Title and Amount of Securities Underlying        8. Price of         9. Number of      10. Ownership      11. Nature of
(Instr. 3)                               Conversion      Date                 Execution Date,      (Instr. 8)                Securities Acquired (A) or       Expiration Date                Derivative Security (Instr. 3 and 4)                Derivative          derivative        Form: Direct       Indirect
                                         or Exercise     (Month/Day/Year)     if any                                         Disposed of (D) (Instr. 3,       (Month/Day/Year)                                                                   Security (Instr.    Securities        (D) or Indirect    Beneficial
                                         Price of                             (Month/Day/Year)                               4 and 5)                                                                                                            5)                  Beneficially      (I) (Instr. 4)     Ownership (Instr.
                                         Derivative                                                                                                                                                                                                                  Owned                                4)
                                         Security                                                                                                                                                                                                                    Following
                                                                                                                                                                                                                           Amount or                                 Reported
                                                                                                                                                              Date              Expiration                                 Number of                                 Transaction(s)
                                                                                                   Code         V            (A)             (D)              Exercisable       Date         Title                         Shares                                    (Instr. 4)

Stock Option (Right to Buy)                    $23.44        05/20/2019                               M(1)                                         2,500              (2)       05/06/2026           Common Stock                 2,500                   $0             141,000               D

Explanation of Responses:
1. This transaction was effected pursuant to a Rule 10b5-1 trading plan adopted by Elena Gomez on December 13, 2018.
2. 1/4th of the shares subject to the option vested and became exercisable one year after the vesting commencement date of May 2, 2016, and an additional 1/48th of the shares shall vest and become exercisable each month thereafter, subject to the Reporting Person's continuous service to the Issuer on each such date.
Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                 /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                05/20/2019
                                                                                                                                                                                                 Elena Gomez
                                                                                                                                                                                                 ** Signature of Reporting Person                               Date
                                                                 Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 21 of 37

Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                  Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 22 of 37

SEC Form 4
                        FORM 4                                                                UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                       OMB APPROVAL
                                                                                                                                        Washington, D.C. 20549
                                                                                                                                                                                                                                                       OMB Number:                                3235-0287
                                                                                                                                                                                                                                                       Estimated average burden
    Check this box if no longer subject to Section 16. Form                                         STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                       hours per response:                               0.5
    4 or Form 5 obligations may continue. See Instruction
    1(b).
                                                                                                              Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                     or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                               2. Issuer Name and Ticker or Trading Symbol                                                                 5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                   (Check all applicable)
 Gomez Elena                                                                                           Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                  Director                                       10% Owner
                                                                                                       3. Date of Earliest Transaction (Month/Day/Year)                                                                    X      Officer (give title below)                     Other (specify below)
 (Last)                           (First)                             (Middle)                         06/15/2019
                                                                                                                                                                                                                                                   Chief Financial Officer
 1019 MARKET STREET
                                                                                                       4. If Amendment, Date of Original Filed (Month/Day/Year)                                                    6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                           X      Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                  Form filed by More than One Reporting Person
 SAN FRANCISCO                    CA                                  94103

 (City)                           (State)                             (Zip)


                                                                                         Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                       2. Transaction     2A. Deemed             3. Transaction      4. Securities Acquired (A) or Disposed Of (D)              5. Amount of Securities           6. Ownership Form:        7. Nature of
                                                                                                      Date               Execution Date,        Code (Instr. 8)     (Instr. 3, 4 and 5)                                        Beneficially Owned                Direct (D) or Indirect    Indirect
                                                                                                      (Month/Day/Year)   if any                                                                                                Following Reported                (I) (Instr. 4)            Beneficial
                                                                                                                         (Month/Day/Year)                                                                                      Transaction(s) (Instr. 3 and                                Ownership (Instr.
                                                                                                                                                Code          V     Amount                    (A) or (D)   Price
                                                                                                                                                                                                                               4)                                                          4)

Common Stock                                                                                               06/15/2019                              M                           414                 A               (1)                    21,350                             D
Common Stock                                                                                               06/15/2019                               F                        206(2)                D          $86.81                      21,144                             D

Common Stock                                                                                               06/15/2019                              M                         2,917                 A               (1)                    24,061                             D
Common Stock                                                                                               06/15/2019                               F                     1,447(2)                 D          $86.81                      22,614                             D

Common Stock                                                                                               06/15/2019                              M                           234                 A               (1)                    22,848                             D
                                                                                                                                                                                   (2)
Common Stock                                                                                               06/15/2019                               F                        117                   D          $86.81                      22,731                             D

Common Stock                                                                                               06/15/2019                              M                           644                 A               (1)                    23,375                             D
Common Stock                                                                                               06/15/2019                               F                        320(2)                D          $86.81                      23,055                             D

                                                                                             Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                        (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security       2.             3. Transaction       3A. Deemed         4. Transaction Code   5. Number of Derivative         6. Date Exercisable and      7. Title and Amount of Securities Underlying        8. Price of         9. Number of     10. Ownership     11. Nature of
(Instr. 3)                            Conversion     Date                 Execution Date,    (Instr. 8)            Securities Acquired (A) or      Expiration Date              Derivative Security (Instr. 3 and 4)                Derivative          derivative       Form: Direct      Indirect
                                      or Exercise    (Month/Day/Year)     if any                                   Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                 Security (Instr.    Securities       (D) or Indirect   Beneficial
                                      Price of                            (Month/Day/Year)                         4 and 5)                                                                                                         5)                  Beneficially     (I) (Instr. 4)    Ownership (Instr.
                                      Derivative                                                                                                                                                                                                        Owned                              4)
                                      Security                                                                                                                                                                                                          Following
                                                                                                                                                                                                             Amount or                                  Reported
                                                                                                                                                   Date           Expiration                                 Number of                                  Transaction(s)
                                                                                             Code      V           (A)           (D)               Exercisable    Date          Title                        Shares                                     (Instr. 4)

Restricted Stock Unit                       (1)          06/15/2019                             M                                      414              (3)       02/07/2026             Common Stock                    414                 $0             17,828                D

Restricted Stock Unit                       (1)          06/15/2019                             M                                      2,917            (4)       05/06/2023             Common Stock                2,917                   $0             32,085                D
                                                                         Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 23 of 37

                                                                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security           2.              3. Transaction       3A. Deemed            4. Transaction Code       5. Number of Derivative         6. Date Exercisable and        7. Title and Amount of Securities Underlying           8. Price of         9. Number of       10. Ownership      11. Nature of
(Instr. 3)                                Conversion      Date                 Execution Date,       (Instr. 8)                Securities Acquired (A) or      Expiration Date                Derivative Security (Instr. 3 and 4)                   Derivative          derivative         Form: Direct       Indirect
                                          or Exercise     (Month/Day/Year)     if any                                          Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                      Security (Instr.    Securities         (D) or Indirect    Beneficial
                                          Price of                             (Month/Day/Year)                                4 and 5)                                                                                                              5)                  Beneficially       (I) (Instr. 4)     Ownership (Instr.
                                          Derivative                                                                                                                                                                                                                     Owned                                 4)
                                          Security                                                                                                                                                                                                                       Following
                                                                                                                                                                                                                               Amount or                                 Reported
                                                                                                                                                               Date             Expiration                                     Number of                                 Transaction(s)
                                                                                                     Code         V            (A)             (D)             Exercisable      Date          Title                            Shares                                    (Instr. 4)


Restricted Stock Unit                          (1)            06/15/2019                                 M                                           234             (5)        05/09/2024            Common Stock                     234                  $0                5,367                 D

Restricted Stock Unit                          (1)            06/15/2019                                 M                                           644             (6)        02/08/2025            Common Stock                     644                  $0               19,957                 D

Explanation of Responses:
1. Restricted stock units convert into common stock on a one-for-one basis.
2. Represents the number of shares withheld by the Issuer in satisfaction of tax withholding obligations in connection with the vesting of the restricted stock units listed in Table II. Such withholding is mandated by an election of the Issuer made in advance and does not represent a discretionary trade by the Reporting
Person.
3. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2019, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
4. 1/4th of the shares issuable pursuant to the restricted stock units shall vest one year after the vesting commencement date of May 15, 2016 and an additional 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month thereafter, subject to the Reporting Person's continuous service to the
Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
5. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of May 15, 2017, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
6. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2018, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                   /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                    06/18/2019
                                                                                                                                                                                                   Elena Gomez
                                                                                                                                                                                                   ** Signature of Reporting Person                                 Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                       Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 24 of 37

SEC Form 4
                       FORM 4                                                                        UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                              OMB APPROVAL
                                                                                                                                                    Washington, D.C. 20549
                                                                                                                                                                                                                                                                    OMB Number:                                   3235-0287
                                                                                                                                                                                                                                                                    Estimated average burden
     Check this box if no longer subject to Section 16. Form                                              STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                              hours per response:                                  0.5
     4 or Form 5 obligations may continue. See Instruction
     1(b).
                                                                                                                       Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                              or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                                        2. Issuer Name and Ticker or Trading Symbol                                                                      5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                                 (Check all applicable)
 Gomez Elena                                                                                                    Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                               Director                                       10% Owner
                                                                                                                3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                                                                                      X        Officer (give title below)                     Other (specify below)
 (Last)                              (First)                              (Middle)                              06/20/2019
                                                                                                                                                                                                                                                                Chief Financial Officer
 1019 MARKET STREET
                                                                                                                4. If Amendment, Date of Original Filed (Month/Day/Year)                                                         6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                                       X       Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                               Form filed by More than One Reporting Person
 SAN FRANCISCO                       CA                                   94103

 (City)                              (State)                              (Zip)


                                                                                                Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                                2. Transaction       2A. Deemed             3. Transaction         4. Securities Acquired (A) or Disposed Of (D)            5. Amount of Securities            6. Ownership Form:          7. Nature of
                                                                                                               Date                 Execution Date,        Code (Instr. 8)        (Instr. 3, 4 and 5)                                      Beneficially Owned                 Direct (D) or Indirect      Indirect
                                                                                                               (Month/Day/Year)     if any                                                                                                 Following Reported                 (I) (Instr. 4)              Beneficial
                                                                                                                                    (Month/Day/Year)                                                                                       Transaction(s) (Instr. 3 and                                   Ownership (Instr.
                                                                                                                                                           Code             V     Amount                  (A) or (D)     Price
                                                                                                                                                                                                                                           4)                                                             4)

Common Stock                                                                                                        06/20/2019                               M(1)                        2,000                 A             $23.44                    25,055                             D

Common Stock                                                                                                        06/20/2019                                S (1)                      2,000                 D             $91.79                    23,055                             D

Common Stock                                                                                                        06/20/2019                                S (1)                      3,000                 D             $91.79                    20,055                             D

                                                                                                   Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                              (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security          2.              3. Transaction       3A. Deemed           4. Transaction Code       5. Number of Derivative          6. Date Exercisable and        7. Title and Amount of Securities Underlying        8. Price of         9. Number of      10. Ownership      11. Nature of
(Instr. 3)                               Conversion      Date                 Execution Date,      (Instr. 8)                Securities Acquired (A) or       Expiration Date                Derivative Security (Instr. 3 and 4)                Derivative          derivative        Form: Direct       Indirect
                                         or Exercise     (Month/Day/Year)     if any                                         Disposed of (D) (Instr. 3,       (Month/Day/Year)                                                                   Security (Instr.    Securities        (D) or Indirect    Beneficial
                                         Price of                             (Month/Day/Year)                               4 and 5)                                                                                                            5)                  Beneficially      (I) (Instr. 4)     Ownership (Instr.
                                         Derivative                                                                                                                                                                                                                  Owned                                4)
                                         Security                                                                                                                                                                                                                    Following
                                                                                                                                                                                                                           Amount or                                 Reported
                                                                                                                                                              Date              Expiration                                 Number of                                 Transaction(s)
                                                                                                   Code         V            (A)             (D)              Exercisable       Date         Title                         Shares                                    (Instr. 4)

Stock Option (Right to Buy)                    $23.44        06/20/2019                               M(1)                                         2,000              (2)       05/06/2026           Common Stock                 2,000                   $0             139,000               D

Explanation of Responses:
1. This transaction was effected pursuant to a Rule 10b5-1 trading plan adopted by Elena Gomez on December 13, 2018.
2. 1/4th of the shares subject to the option vested and became exercisable one year after the vesting commencement date of May 2, 2016, and an additional 1/48th of the shares shall vest and become exercisable each month thereafter, subject to the Reporting Person's continuous service to the Issuer on each such date.
Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                 /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                06/21/2019
                                                                                                                                                                                                 Elena Gomez
                                                                                                                                                                                                 ** Signature of Reporting Person                               Date
                                                                 Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 25 of 37

Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                  Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 26 of 37

SEC Form 4
                        FORM 4                                                                UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                       OMB APPROVAL
                                                                                                                                        Washington, D.C. 20549
                                                                                                                                                                                                                                                       OMB Number:                                3235-0287
                                                                                                                                                                                                                                                       Estimated average burden
    Check this box if no longer subject to Section 16. Form                                         STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                       hours per response:                               0.5
    4 or Form 5 obligations may continue. See Instruction
    1(b).
                                                                                                              Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                     or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                               2. Issuer Name and Ticker or Trading Symbol                                                                 5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                   (Check all applicable)
 Gomez Elena                                                                                           Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                  Director                                       10% Owner
                                                                                                       3. Date of Earliest Transaction (Month/Day/Year)                                                                    X      Officer (give title below)                     Other (specify below)
 (Last)                           (First)                             (Middle)                         07/15/2019
                                                                                                                                                                                                                                                   Chief Financial Officer
 1019 MARKET STREET
                                                                                                       4. If Amendment, Date of Original Filed (Month/Day/Year)                                                    6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                           X      Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                  Form filed by More than One Reporting Person
 SAN FRANCISCO                    CA                                  94103

 (City)                           (State)                             (Zip)


                                                                                         Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                       2. Transaction     2A. Deemed             3. Transaction      4. Securities Acquired (A) or Disposed Of (D)              5. Amount of Securities           6. Ownership Form:        7. Nature of
                                                                                                      Date               Execution Date,        Code (Instr. 8)     (Instr. 3, 4 and 5)                                        Beneficially Owned                Direct (D) or Indirect    Indirect
                                                                                                      (Month/Day/Year)   if any                                                                                                Following Reported                (I) (Instr. 4)            Beneficial
                                                                                                                         (Month/Day/Year)                                                                                      Transaction(s) (Instr. 3 and                                Ownership (Instr.
                                                                                                                                                Code          V     Amount                    (A) or (D)   Price
                                                                                                                                                                                                                               4)                                                          4)

Common Stock                                                                                               07/15/2019                              M                           415                 A               (1)                    20,470                             D
Common Stock                                                                                               07/15/2019                               F                        206(2)                D          $93.62                      20,264                             D

Common Stock                                                                                               07/15/2019                              M                         2,917                 A               (1)                    23,181                             D
Common Stock                                                                                               07/15/2019                               F                     1,447(2)                 D          $93.62                      21,734                             D

Common Stock                                                                                               07/15/2019                              M                           233                 A               (1)                    21,967                             D
                                                                                                                                                                                   (2)
Common Stock                                                                                               07/15/2019                               F                        116                   D          $93.62                      21,851                             D

Common Stock                                                                                               07/15/2019                              M                           644                 A               (1)                    22,495                             D
Common Stock                                                                                               07/15/2019                               F                        320(2)                D          $93.62                      22,175                             D

                                                                                             Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                        (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security       2.             3. Transaction       3A. Deemed         4. Transaction Code   5. Number of Derivative         6. Date Exercisable and      7. Title and Amount of Securities Underlying        8. Price of         9. Number of     10. Ownership     11. Nature of
(Instr. 3)                            Conversion     Date                 Execution Date,    (Instr. 8)            Securities Acquired (A) or      Expiration Date              Derivative Security (Instr. 3 and 4)                Derivative          derivative       Form: Direct      Indirect
                                      or Exercise    (Month/Day/Year)     if any                                   Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                 Security (Instr.    Securities       (D) or Indirect   Beneficial
                                      Price of                            (Month/Day/Year)                         4 and 5)                                                                                                         5)                  Beneficially     (I) (Instr. 4)    Ownership (Instr.
                                      Derivative                                                                                                                                                                                                        Owned                              4)
                                      Security                                                                                                                                                                                                          Following
                                                                                                                                                                                                             Amount or                                  Reported
                                                                                                                                                   Date           Expiration                                 Number of                                  Transaction(s)
                                                                                             Code      V           (A)           (D)               Exercisable    Date          Title                        Shares                                     (Instr. 4)

Restricted Stock Unit                       (1)          07/15/2019                             M                                      415              (3)       02/07/2026             Common Stock                    415                 $0             17,413                D

Restricted Stock Unit                       (1)          07/15/2019                             M                                      2,917            (4)       05/06/2023             Common Stock                2,917                   $0             29,168                D
                                                                         Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 27 of 37

                                                                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security           2.              3. Transaction       3A. Deemed            4. Transaction Code       5. Number of Derivative         6. Date Exercisable and        7. Title and Amount of Securities Underlying           8. Price of         9. Number of       10. Ownership      11. Nature of
(Instr. 3)                                Conversion      Date                 Execution Date,       (Instr. 8)                Securities Acquired (A) or      Expiration Date                Derivative Security (Instr. 3 and 4)                   Derivative          derivative         Form: Direct       Indirect
                                          or Exercise     (Month/Day/Year)     if any                                          Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                      Security (Instr.    Securities         (D) or Indirect    Beneficial
                                          Price of                             (Month/Day/Year)                                4 and 5)                                                                                                              5)                  Beneficially       (I) (Instr. 4)     Ownership (Instr.
                                          Derivative                                                                                                                                                                                                                     Owned                                 4)
                                          Security                                                                                                                                                                                                                       Following
                                                                                                                                                                                                                               Amount or                                 Reported
                                                                                                                                                               Date             Expiration                                     Number of                                 Transaction(s)
                                                                                                     Code         V            (A)             (D)             Exercisable      Date          Title                            Shares                                    (Instr. 4)


Restricted Stock Unit                          (1)            07/15/2019                                 M                                           233             (5)        05/09/2024            Common Stock                     233                  $0                5,134                 D

Restricted Stock Unit                          (1)            07/15/2019                                 M                                           644             (6)        02/08/2025            Common Stock                     644                  $0               19,313                 D

Explanation of Responses:
1. Restricted stock units convert into common stock on a one-for-one basis.
2. Represents the number of shares withheld by the Issuer in satisfaction of tax withholding obligations in connection with the vesting of the restricted stock units listed in Table II. Such withholding is mandated by an election of the Issuer made in advance and does not represent a discretionary trade by the Reporting
Person.
3. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2019, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
4. 1/4th of the shares issuable pursuant to the restricted stock units shall vest one year after the vesting commencement date of May 15, 2016 and an additional 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month thereafter, subject to the Reporting Person's continuous service to the
Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
5. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of May 15, 2017, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
6. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2018, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                   /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                    07/16/2019
                                                                                                                                                                                                   Elena Gomez
                                                                                                                                                                                                   ** Signature of Reporting Person                                 Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                       Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 28 of 37

SEC Form 4
                       FORM 4                                                                        UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                              OMB APPROVAL
                                                                                                                                                    Washington, D.C. 20549
                                                                                                                                                                                                                                                                    OMB Number:                                   3235-0287
                                                                                                                                                                                                                                                                    Estimated average burden
     Check this box if no longer subject to Section 16. Form                                              STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                              hours per response:                                  0.5
     4 or Form 5 obligations may continue. See Instruction
     1(b).
                                                                                                                       Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                              or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                                        2. Issuer Name and Ticker or Trading Symbol                                                                      5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                                 (Check all applicable)
 Gomez Elena                                                                                                    Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                               Director                                       10% Owner
                                                                                                                3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                                                                                      X        Officer (give title below)                     Other (specify below)
 (Last)                              (First)                              (Middle)                              07/22/2019
                                                                                                                                                                                                                                                                Chief Financial Officer
 1019 MARKET STREET
                                                                                                                4. If Amendment, Date of Original Filed (Month/Day/Year)                                                         6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                                       X       Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                               Form filed by More than One Reporting Person
 SAN FRANCISCO                       CA                                   94103

 (City)                              (State)                              (Zip)


                                                                                                Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                                2. Transaction       2A. Deemed             3. Transaction         4. Securities Acquired (A) or Disposed Of (D)            5. Amount of Securities            6. Ownership Form:          7. Nature of
                                                                                                               Date                 Execution Date,        Code (Instr. 8)        (Instr. 3, 4 and 5)                                      Beneficially Owned                 Direct (D) or Indirect      Indirect
                                                                                                               (Month/Day/Year)     if any                                                                                                 Following Reported                 (I) (Instr. 4)              Beneficial
                                                                                                                                    (Month/Day/Year)                                                                                       Transaction(s) (Instr. 3 and                                   Ownership (Instr.
                                                                                                                                                           Code             V     Amount                  (A) or (D)     Price
                                                                                                                                                                                                                                           4)                                                             4)

Common Stock                                                                                                        07/22/2019                               M(1)                        2,000                 A             $23.44                    24,175                             D

Common Stock                                                                                                        07/22/2019                                S (1)                      2,000                 D             $91.21                    22,175                             D

Common Stock                                                                                                        07/22/2019                                S (1)                      3,000                 D             $91.21                    19,175                             D

                                                                                                   Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                              (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security          2.              3. Transaction       3A. Deemed           4. Transaction Code       5. Number of Derivative          6. Date Exercisable and        7. Title and Amount of Securities Underlying        8. Price of         9. Number of      10. Ownership      11. Nature of
(Instr. 3)                               Conversion      Date                 Execution Date,      (Instr. 8)                Securities Acquired (A) or       Expiration Date                Derivative Security (Instr. 3 and 4)                Derivative          derivative        Form: Direct       Indirect
                                         or Exercise     (Month/Day/Year)     if any                                         Disposed of (D) (Instr. 3,       (Month/Day/Year)                                                                   Security (Instr.    Securities        (D) or Indirect    Beneficial
                                         Price of                             (Month/Day/Year)                               4 and 5)                                                                                                            5)                  Beneficially      (I) (Instr. 4)     Ownership (Instr.
                                         Derivative                                                                                                                                                                                                                  Owned                                4)
                                         Security                                                                                                                                                                                                                    Following
                                                                                                                                                                                                                           Amount or                                 Reported
                                                                                                                                                              Date              Expiration                                 Number of                                 Transaction(s)
                                                                                                   Code         V            (A)             (D)              Exercisable       Date         Title                         Shares                                    (Instr. 4)

Stock Option (Right to Buy)                    $23.44        07/22/2019                               M(1)                                         2,000              (2)       05/06/2026           Common Stock                 2,000                   $0             137,000               D

Explanation of Responses:
1. This transaction was effected pursuant to a Rule 10b5-1 trading plan adopted by Elena Gomez on December 13, 2018.
2. 1/4th of the shares subject to the option vested and became exercisable one year after the vesting commencement date of May 2, 2016, and an additional 1/48th of the shares shall vest and become exercisable each month thereafter, subject to the Reporting Person's continuous service to the Issuer on each such date.
Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                 /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                07/23/2019
                                                                                                                                                                                                 Elena Gomez
                                                                                                                                                                                                 ** Signature of Reporting Person                               Date
                                                                 Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 29 of 37

Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                  Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 30 of 37

SEC Form 4
                        FORM 4                                                                UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                       OMB APPROVAL
                                                                                                                                        Washington, D.C. 20549
                                                                                                                                                                                                                                                       OMB Number:                                3235-0287
                                                                                                                                                                                                                                                       Estimated average burden
    Check this box if no longer subject to Section 16. Form                                         STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                       hours per response:                               0.5
    4 or Form 5 obligations may continue. See Instruction
    1(b).
                                                                                                              Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                     or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                               2. Issuer Name and Ticker or Trading Symbol                                                                 5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                   (Check all applicable)
 Gomez Elena                                                                                           Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                  Director                                       10% Owner
                                                                                                       3. Date of Earliest Transaction (Month/Day/Year)                                                                    X      Officer (give title below)                     Other (specify below)
 (Last)                           (First)                             (Middle)                         08/15/2019
                                                                                                                                                                                                                                                   Chief Financial Officer
 1019 MARKET STREET
                                                                                                       4. If Amendment, Date of Original Filed (Month/Day/Year)                                                    6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                           X      Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                  Form filed by More than One Reporting Person
 SAN FRANCISCO                    CA                                  94103

 (City)                           (State)                             (Zip)


                                                                                         Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                       2. Transaction     2A. Deemed             3. Transaction      4. Securities Acquired (A) or Disposed Of (D)              5. Amount of Securities           6. Ownership Form:        7. Nature of
                                                                                                      Date               Execution Date,        Code (Instr. 8)     (Instr. 3, 4 and 5)                                        Beneficially Owned                Direct (D) or Indirect    Indirect
                                                                                                      (Month/Day/Year)   if any                                                                                                Following Reported                (I) (Instr. 4)            Beneficial
                                                                                                                         (Month/Day/Year)                                                                                      Transaction(s) (Instr. 3 and                                Ownership (Instr.
                                                                                                                                                Code          V     Amount                    (A) or (D)   Price
                                                                                                                                                                                                                               4)                                                          4)

Common Stock                                                                                               08/15/2019                              M                           415                 A               (1)                    19,590                             D
Common Stock                                                                                               08/15/2019                               F                        206(2)                D           $74.7                      19,384                             D

Common Stock                                                                                               08/15/2019                              M                         2,916                 A               (1)                    22,300                             D
Common Stock                                                                                               08/15/2019                               F                     1,446(2)                 D           $74.7                      20,854                             D

Common Stock                                                                                               08/15/2019                              M                           233                 A               (1)                    21,087                             D
                                                                                                                                                                                   (2)
Common Stock                                                                                               08/15/2019                               F                        116                   D           $74.7                      20,971                             D

Common Stock                                                                                               08/15/2019                              M                           644                 A               (1)                    21,615                             D
Common Stock                                                                                               08/15/2019                               F                        320(2)                D           $74.7                      21,295                             D

                                                                                             Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                        (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security       2.             3. Transaction       3A. Deemed         4. Transaction Code   5. Number of Derivative         6. Date Exercisable and      7. Title and Amount of Securities Underlying        8. Price of         9. Number of     10. Ownership     11. Nature of
(Instr. 3)                            Conversion     Date                 Execution Date,    (Instr. 8)            Securities Acquired (A) or      Expiration Date              Derivative Security (Instr. 3 and 4)                Derivative          derivative       Form: Direct      Indirect
                                      or Exercise    (Month/Day/Year)     if any                                   Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                 Security (Instr.    Securities       (D) or Indirect   Beneficial
                                      Price of                            (Month/Day/Year)                         4 and 5)                                                                                                         5)                  Beneficially     (I) (Instr. 4)    Ownership (Instr.
                                      Derivative                                                                                                                                                                                                        Owned                              4)
                                      Security                                                                                                                                                                                                          Following
                                                                                                                                                                                                             Amount or                                  Reported
                                                                                                                                                   Date           Expiration                                 Number of                                  Transaction(s)
                                                                                             Code      V           (A)           (D)               Exercisable    Date          Title                        Shares                                     (Instr. 4)

Restricted Stock Unit                       (1)          08/15/2019                             M                                      415              (3)       02/07/2026             Common Stock                    415                 $0             16,998                D

Restricted Stock Unit                       (1)          08/15/2019                             M                                      2,916            (4)       05/06/2023             Common Stock                2,916                   $0             26,252                D
                                                                         Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 31 of 37

                                                                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security           2.              3. Transaction       3A. Deemed            4. Transaction Code       5. Number of Derivative         6. Date Exercisable and        7. Title and Amount of Securities Underlying           8. Price of         9. Number of       10. Ownership      11. Nature of
(Instr. 3)                                Conversion      Date                 Execution Date,       (Instr. 8)                Securities Acquired (A) or      Expiration Date                Derivative Security (Instr. 3 and 4)                   Derivative          derivative         Form: Direct       Indirect
                                          or Exercise     (Month/Day/Year)     if any                                          Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                      Security (Instr.    Securities         (D) or Indirect    Beneficial
                                          Price of                             (Month/Day/Year)                                4 and 5)                                                                                                              5)                  Beneficially       (I) (Instr. 4)     Ownership (Instr.
                                          Derivative                                                                                                                                                                                                                     Owned                                 4)
                                          Security                                                                                                                                                                                                                       Following
                                                                                                                                                                                                                               Amount or                                 Reported
                                                                                                                                                               Date             Expiration                                     Number of                                 Transaction(s)
                                                                                                     Code         V            (A)             (D)             Exercisable      Date          Title                            Shares                                    (Instr. 4)


Restricted Stock Unit                          (1)            08/15/2019                                 M                                           233             (5)        05/09/2024            Common Stock                     233                  $0                4,901                 D

Restricted Stock Unit                          (1)            08/15/2019                                 M                                           644             (6)        02/08/2025            Common Stock                     644                  $0               18,669                 D

Explanation of Responses:
1. Restricted stock units convert into common stock on a one-for-one basis.
2. Represents the number of shares withheld by the Issuer in satisfaction of tax withholding obligations in connection with the vesting of the restricted stock units listed in Table II. Such withholding is mandated by an election of the Issuer made in advance and does not represent a discretionary trade by the Reporting
Person.
3. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2019, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
4. 1/4th of the shares issuable pursuant to the restricted stock units shall vest one year after the vesting commencement date of May 15, 2016 and an additional 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month thereafter, subject to the Reporting Person's continuous service to the
Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
5. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of May 15, 2017, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
6. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2018, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                   /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                    08/16/2019
                                                                                                                                                                                                   Elena Gomez
                                                                                                                                                                                                   ** Signature of Reporting Person                                 Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                       Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 32 of 37

SEC Form 4
                       FORM 4                                                                        UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                              OMB APPROVAL
                                                                                                                                                    Washington, D.C. 20549
                                                                                                                                                                                                                                                                    OMB Number:                                   3235-0287
                                                                                                                                                                                                                                                                    Estimated average burden
     Check this box if no longer subject to Section 16. Form                                              STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                              hours per response:                                  0.5
     4 or Form 5 obligations may continue. See Instruction
     1(b).
                                                                                                                       Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                              or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                                        2. Issuer Name and Ticker or Trading Symbol                                                                      5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                                 (Check all applicable)
 Gomez Elena                                                                                                    Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                               Director                                       10% Owner
                                                                                                                3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                                                                                      X        Officer (give title below)                     Other (specify below)
 (Last)                              (First)                              (Middle)                              08/20/2019
                                                                                                                                                                                                                                                                Chief Financial Officer
 1019 MARKET STREET
                                                                                                                4. If Amendment, Date of Original Filed (Month/Day/Year)                                                         6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                                       X       Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                               Form filed by More than One Reporting Person
 SAN FRANCISCO                       CA                                   94103

 (City)                              (State)                              (Zip)


                                                                                                Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                                2. Transaction       2A. Deemed             3. Transaction         4. Securities Acquired (A) or Disposed Of (D)            5. Amount of Securities            6. Ownership Form:          7. Nature of
                                                                                                               Date                 Execution Date,        Code (Instr. 8)        (Instr. 3, 4 and 5)                                      Beneficially Owned                 Direct (D) or Indirect      Indirect
                                                                                                               (Month/Day/Year)     if any                                                                                                 Following Reported                 (I) (Instr. 4)              Beneficial
                                                                                                                                    (Month/Day/Year)                                                                                       Transaction(s) (Instr. 3 and                                   Ownership (Instr.
                                                                                                                                                           Code             V     Amount                  (A) or (D)     Price
                                                                                                                                                                                                                                           4)                                                             4)

Common Stock                                                                                                        08/20/2019                               M(1)                        2,000                 A             $23.44                    23,295                             D

Common Stock                                                                                                        08/20/2019                                S (1)                      2,000                 D             $76.6                     21,295                             D

Common Stock                                                                                                        08/20/2019                                S (1)                      3,000                 D             $76.6                     18,295                             D

                                                                                                   Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                              (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security          2.              3. Transaction       3A. Deemed           4. Transaction Code       5. Number of Derivative          6. Date Exercisable and        7. Title and Amount of Securities Underlying        8. Price of         9. Number of      10. Ownership      11. Nature of
(Instr. 3)                               Conversion      Date                 Execution Date,      (Instr. 8)                Securities Acquired (A) or       Expiration Date                Derivative Security (Instr. 3 and 4)                Derivative          derivative        Form: Direct       Indirect
                                         or Exercise     (Month/Day/Year)     if any                                         Disposed of (D) (Instr. 3,       (Month/Day/Year)                                                                   Security (Instr.    Securities        (D) or Indirect    Beneficial
                                         Price of                             (Month/Day/Year)                               4 and 5)                                                                                                            5)                  Beneficially      (I) (Instr. 4)     Ownership (Instr.
                                         Derivative                                                                                                                                                                                                                  Owned                                4)
                                         Security                                                                                                                                                                                                                    Following
                                                                                                                                                                                                                           Amount or                                 Reported
                                                                                                                                                              Date              Expiration                                 Number of                                 Transaction(s)
                                                                                                   Code         V            (A)             (D)              Exercisable       Date         Title                         Shares                                    (Instr. 4)

Stock Option (Right to Buy)                    $23.44        08/20/2019                               M(1)                                         2,000              (2)       05/06/2026           Common Stock                 2,000                   $0             135,000               D

Explanation of Responses:
1. This transaction was effected pursuant to a Rule 10b5-1 trading plan adopted by Elena Gomez on December 13, 2018.
2. 1/4th of the shares subject to the option vested and became exercisable one year after the vesting commencement date of May 2, 2016, and an additional 1/48th of the shares shall vest and become exercisable each month thereafter, subject to the Reporting Person's continuous service to the Issuer on each such date.
Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                 /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                08/22/2019
                                                                                                                                                                                                 Elena Gomez
                                                                                                                                                                                                 ** Signature of Reporting Person                               Date
                                                                 Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 33 of 37

Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                  Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 34 of 37

SEC Form 4
                        FORM 4                                                                UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                       OMB APPROVAL
                                                                                                                                        Washington, D.C. 20549
                                                                                                                                                                                                                                                       OMB Number:                                3235-0287
                                                                                                                                                                                                                                                       Estimated average burden
    Check this box if no longer subject to Section 16. Form                                         STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                       hours per response:                               0.5
    4 or Form 5 obligations may continue. See Instruction
    1(b).
                                                                                                              Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                     or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                               2. Issuer Name and Ticker or Trading Symbol                                                                 5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                   (Check all applicable)
 Gomez Elena                                                                                           Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                  Director                                       10% Owner
                                                                                                       3. Date of Earliest Transaction (Month/Day/Year)                                                                    X      Officer (give title below)                     Other (specify below)
 (Last)                           (First)                             (Middle)                         09/15/2019
                                                                                                                                                                                                                                                   Chief Financial Officer
 1019 MARKET STREET
                                                                                                       4. If Amendment, Date of Original Filed (Month/Day/Year)                                                    6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                           X      Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                  Form filed by More than One Reporting Person
 SAN FRANCISCO                    CA                                  94103

 (City)                           (State)                             (Zip)


                                                                                         Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                       2. Transaction     2A. Deemed             3. Transaction      4. Securities Acquired (A) or Disposed Of (D)              5. Amount of Securities           6. Ownership Form:        7. Nature of
                                                                                                      Date               Execution Date,        Code (Instr. 8)     (Instr. 3, 4 and 5)                                        Beneficially Owned                Direct (D) or Indirect    Indirect
                                                                                                      (Month/Day/Year)   if any                                                                                                Following Reported                (I) (Instr. 4)            Beneficial
                                                                                                                         (Month/Day/Year)                                                                                      Transaction(s) (Instr. 3 and                                Ownership (Instr.
                                                                                                                                                Code          V     Amount                    (A) or (D)   Price
                                                                                                                                                                                                                               4)                                                          4)

Common Stock                                                                                               09/15/2019                              M                           414                 A               (1)                    18,709                             D
Common Stock                                                                                               09/15/2019                               F                        206(2)                D          $73.46                      18,503                             D

Common Stock                                                                                               09/15/2019                              M                         2,917                 A               (1)                    21,420                             D
Common Stock                                                                                               09/15/2019                               F                     1,447(2)                 D          $73.46                      19,973                             D

Common Stock                                                                                               09/15/2019                              M                           234                 A               (1)                    20,207                             D
                                                                                                                                                                                   (2)
Common Stock                                                                                               09/15/2019                               F                        117                   D          $73.46                      20,090                             D

Common Stock                                                                                               09/15/2019                              M                           643                 A               (1)                    20,733                             D
Common Stock                                                                                               09/15/2019                               F                        319(2)                D          $73.46                      20,414                             D

                                                                                             Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                        (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security       2.             3. Transaction       3A. Deemed         4. Transaction Code   5. Number of Derivative         6. Date Exercisable and      7. Title and Amount of Securities Underlying        8. Price of         9. Number of     10. Ownership     11. Nature of
(Instr. 3)                            Conversion     Date                 Execution Date,    (Instr. 8)            Securities Acquired (A) or      Expiration Date              Derivative Security (Instr. 3 and 4)                Derivative          derivative       Form: Direct      Indirect
                                      or Exercise    (Month/Day/Year)     if any                                   Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                 Security (Instr.    Securities       (D) or Indirect   Beneficial
                                      Price of                            (Month/Day/Year)                         4 and 5)                                                                                                         5)                  Beneficially     (I) (Instr. 4)    Ownership (Instr.
                                      Derivative                                                                                                                                                                                                        Owned                              4)
                                      Security                                                                                                                                                                                                          Following
                                                                                                                                                                                                             Amount or                                  Reported
                                                                                                                                                   Date           Expiration                                 Number of                                  Transaction(s)
                                                                                             Code      V           (A)           (D)               Exercisable    Date          Title                        Shares                                     (Instr. 4)

Restricted Stock Unit                       (1)          09/15/2019                             M                                      414              (3)       02/07/2026             Common Stock                    414                 $0             16,584                D

Restricted Stock Unit                       (1)          09/15/2019                             M                                      2,917            (4)       05/06/2023             Common Stock                2,917                   $0             23,335                D
                                                                         Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 35 of 37

                                                                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security           2.              3. Transaction       3A. Deemed            4. Transaction Code       5. Number of Derivative         6. Date Exercisable and        7. Title and Amount of Securities Underlying           8. Price of         9. Number of       10. Ownership      11. Nature of
(Instr. 3)                                Conversion      Date                 Execution Date,       (Instr. 8)                Securities Acquired (A) or      Expiration Date                Derivative Security (Instr. 3 and 4)                   Derivative          derivative         Form: Direct       Indirect
                                          or Exercise     (Month/Day/Year)     if any                                          Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                      Security (Instr.    Securities         (D) or Indirect    Beneficial
                                          Price of                             (Month/Day/Year)                                4 and 5)                                                                                                              5)                  Beneficially       (I) (Instr. 4)     Ownership (Instr.
                                          Derivative                                                                                                                                                                                                                     Owned                                 4)
                                          Security                                                                                                                                                                                                                       Following
                                                                                                                                                                                                                               Amount or                                 Reported
                                                                                                                                                               Date             Expiration                                     Number of                                 Transaction(s)
                                                                                                     Code         V            (A)             (D)             Exercisable      Date          Title                            Shares                                    (Instr. 4)


Restricted Stock Unit                          (1)            09/15/2019                                 M                                           234             (5)        05/09/2024            Common Stock                     234                  $0                4,667                 D

Restricted Stock Unit                          (1)            09/15/2019                                 M                                           643             (6)        02/08/2025            Common Stock                     643                  $0               18,026                 D

Explanation of Responses:
1. Restricted stock units convert into common stock on a one-for-one basis.
2. Represents the number of shares withheld by the Issuer in satisfaction of tax withholding obligations in connection with the vesting of the restricted stock units listed in Table II. Such withholding is mandated by an election of the Issuer made in advance and does not represent a discretionary trade by the Reporting
Person.
3. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2019, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
4. 1/4th of the shares issuable pursuant to the restricted stock units shall vest one year after the vesting commencement date of May 15, 2016 and an additional 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month thereafter, subject to the Reporting Person's continuous service to the
Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
5. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of May 15, 2017, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
6. 1/48th of the shares issuable pursuant to the restricted stock units shall vest each month after the vesting commencement date of January 15, 2018, subject to the Reporting Person's continuous service to the Issuer on each such date. Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                   /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                    09/16/2019
                                                                                                                                                                                                   Elena Gomez
                                                                                                                                                                                                   ** Signature of Reporting Person                                 Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
                                                                       Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 36 of 37

SEC Form 4
                       FORM 4                                                                        UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                              OMB APPROVAL
                                                                                                                                                    Washington, D.C. 20549
                                                                                                                                                                                                                                                                    OMB Number:                                   3235-0287
                                                                                                                                                                                                                                                                    Estimated average burden
     Check this box if no longer subject to Section 16. Form                                              STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                              hours per response:                                  0.5
     4 or Form 5 obligations may continue. See Instruction
     1(b).
                                                                                                                       Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                              or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                                        2. Issuer Name and Ticker or Trading Symbol                                                                      5. Relationship of Reporting Person(s) to Issuer
                                                                                                                                                                                                                                 (Check all applicable)
 Gomez Elena                                                                                                    Zendesk, Inc. [ ZEN ]
                                                                                                                                                                                                                                               Director                                       10% Owner
                                                                                                                3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                                                                                      X        Officer (give title below)                     Other (specify below)
 (Last)                              (First)                              (Middle)                              09/20/2019
                                                                                                                                                                                                                                                                Chief Financial Officer
 1019 MARKET STREET
                                                                                                                4. If Amendment, Date of Original Filed (Month/Day/Year)                                                         6. Individual or Joint/Group Filing (Check Applicable Line)
                                                                                                                                                                                                                                       X       Form filed by One Reporting Person
(Street)
                                                                                                                                                                                                                                               Form filed by More than One Reporting Person
 SAN FRANCISCO                       CA                                   94103

 (City)                              (State)                              (Zip)


                                                                                                Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                                2. Transaction       2A. Deemed             3. Transaction         4. Securities Acquired (A) or Disposed Of (D)            5. Amount of Securities            6. Ownership Form:          7. Nature of
                                                                                                               Date                 Execution Date,        Code (Instr. 8)        (Instr. 3, 4 and 5)                                      Beneficially Owned                 Direct (D) or Indirect      Indirect
                                                                                                               (Month/Day/Year)     if any                                                                                                 Following Reported                 (I) (Instr. 4)              Beneficial
                                                                                                                                    (Month/Day/Year)                                                                                       Transaction(s) (Instr. 3 and                                   Ownership (Instr.
                                                                                                                                                           Code             V     Amount                  (A) or (D)     Price
                                                                                                                                                                                                                                           4)                                                             4)

Common Stock                                                                                                        09/20/2019                               M(1)                        2,000                 A             $23.44                    22,414                             D

Common Stock                                                                                                        09/20/2019                                S (1)                      2,000                 D             $77.53                    20,414                             D

Common Stock                                                                                                        09/20/2019                                S (1)                      2,500                 D             $77.53                    17,914                             D

                                                                                                   Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                              (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security          2.              3. Transaction       3A. Deemed           4. Transaction Code       5. Number of Derivative          6. Date Exercisable and        7. Title and Amount of Securities Underlying        8. Price of         9. Number of      10. Ownership      11. Nature of
(Instr. 3)                               Conversion      Date                 Execution Date,      (Instr. 8)                Securities Acquired (A) or       Expiration Date                Derivative Security (Instr. 3 and 4)                Derivative          derivative        Form: Direct       Indirect
                                         or Exercise     (Month/Day/Year)     if any                                         Disposed of (D) (Instr. 3,       (Month/Day/Year)                                                                   Security (Instr.    Securities        (D) or Indirect    Beneficial
                                         Price of                             (Month/Day/Year)                               4 and 5)                                                                                                            5)                  Beneficially      (I) (Instr. 4)     Ownership (Instr.
                                         Derivative                                                                                                                                                                                                                  Owned                                4)
                                         Security                                                                                                                                                                                                                    Following
                                                                                                                                                                                                                           Amount or                                 Reported
                                                                                                                                                              Date              Expiration                                 Number of                                 Transaction(s)
                                                                                                   Code         V            (A)             (D)              Exercisable       Date         Title                         Shares                                    (Instr. 4)

Stock Option (Right to Buy)                    $23.44        09/20/2019                               M(1)                                         2,000              (2)       05/06/2026           Common Stock                 2,000                   $0             133,000               D

Explanation of Responses:
1. This transaction was effected pursuant to a Rule 10b5-1 trading plan adopted by Elena Gomez on December 13, 2018.
2. 1/4th of the shares subject to the option vested and became exercisable one year after the vesting commencement date of May 2, 2016, and an additional 1/48th of the shares shall vest and become exercisable each month thereafter, subject to the Reporting Person's continuous service to the Issuer on each such date.
Unvested shares are subject to acceleration upon the occurrence of certain events.
Remarks:
                                                                                                                                                                                                 /s/ Hasani Caraway, as Attorney-in-Fact for
                                                                                                                                                                                                                                                                09/20/2019
                                                                                                                                                                                                 Elena Gomez
                                                                                                                                                                                                 ** Signature of Reporting Person                               Date
                                                                 Case 3:19-cv-06968-CRB Document 54-27 Filed 06/29/20 Page 37 of 37

Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
